DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 05, 2021 have been fully considered but they are not persuasive.
Applicant argues: 
“If the voice on the call does not match a stored voice recognition profile, a general voice-to-text program is used, not a stored voice-to-text model. Thus, Engelke discloses that the stored voice-to-text models are only used for a hearing user to which the stored voice-to-text models corresponds. A voice-to-text model generated using audio and transcriptions of a first hearing user is not used for a second hearing user.”

In response, it is not clear to the Examiner that the third user and fourth user are separate and distinct from the first communication session’s first user and second user. A further reading of the claims, specification, and drawings does not appear to make a clear distinction either.  For example, the drawings only show a first user 110 and second user 112 (see figs. 1 and 2). Therefore, the claimers are interpreted such that the third and fourth users are not separate and distinct from the first user and second user but just in a subsequent phone call where the model continues to be trained. In that scenario, the current rejection seems to be still valid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelke et al. (US Pub 2018/0270350).
Regarding claim 1, Engelke discloses a method comprising: obtaining first audio data of a first communication session between a first device of a first user and a second device of a second user, the first communication session configured for verbal communication (para 0113-0114); obtaining, during the first communication session, a first text string that is a transcription of the first audio data (para 0101, 0103-0104, 0106- 0107, 0111- 0115; see figs 3, elements 80, 88); training, during the first communication session, a model of an automatic speech recognition system using the first text string and the first audio data (para 0115; see figs 3, elements 92); in response to completion of the training of the model using the first text string and the first audio data, deleting the first audio data and the first text string (para 0362 and 0521 – no storing of calls therefore interpreted as deleting the transcription/caption); after training the model using the first text string and the first audio data, obtaining second audio data of a second communication session between a third device of a third user and a fourth device of a fourth user (para 0177, 0241, 0334; see figs. 3 and 14); generating, during the second communication session, a transcription of the second audio data by applying the model trained using the first text string and the first audio data (para 0181 and fig. 14); and 
Regarding claim 2, Engelke discloses wherein the model is an acoustic model, a language model, a confidence model, or classification model of the automatic speech recognition system (para 0023-0027 - acoustic model).
	Regarding claim 3, Engelke discloses wherein the first text string is generated using automatic speech recognition technology (para 0104; para 0024-0030).
Regarding claim 4, Engelke discloses wherein the automatic speech recognition technology generates the first text string using a revoicing of the first audio data (para 0104; para 0024-0030).
Regarding claim 5, Engelke discloses wherein the first text string is generated from one or more words of a second text string and one or more words of a third text string, the second text string and the third text string generated by automatic speech recognition technology (para 0130 and fig. 17).
Regarding claim 6, Engelke discloses wherein the training of the model of the automatic speech recognition system using the first text string and the first audio data completes after the first communication session (para 0115; see figs 3, elements 92).
Regarding claim 7, Engelke discloses wherein the first audio data and the first text string are deleted during the first communication session (para 0362 and 0521 – real time on the fly…therefore interpreted as deleted).

Regarding claim 9, Engelke discloses further comprising: training, during the second communication session using a second text string of the transcription of the second audio data and the second audio data, a second model used by automatic speech recognition technology; and in response to completion of the training of the second model using the second text string and the second audio data, deleting the second audio data and the second text string (para 0180 and fig. 14; para 0362 and 0521).
Regarding claim 10, see rejection of claim 1.
Regarding claim 11, see rejection of claim 1.
Regarding claim 12, see rejection of claim 2.
Regarding claim 13, see rejection of claim 3.
Regarding claim 14, see rejection of claim 4.
Regarding claim 15, see rejection of claim 5.
Regarding claim 16, see rejection of claim 6.
Regarding claim 17, see rejection of claim 7.
Regarding claim 18, see rejection of claim 9.
Regarding claim 19, Engelke discloses wherein the first audio data originates from the first device and is based on captured verbal communications of the first user during the first communication session (para 0113-0114).
Regarding claim 20, see rejection of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652